<tt/-/5"

COA#      08-13-00236-CR                      OFFENSE:        21.1

          Ronald Fay Schermerhom v.
STYLE: The state of Texas                     COUNTY:         Tarrant

COA DISPOSITION:     AFFIRMED                 TRIAL COURT:    Criminal District Court No. 4


DATE: 7/1/15                  Publish: NO     TCCASE#:        1323955R




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Ronald Fay Schermerhom v.
STYLE:   The State of Texas                        CCA #:



         PRO SB-                  Petitio n        CCA Disposition:    <wwr
FOR DISCRETIONARY REVIEW IN CCA IS                 DATE:

                                                   JUDGE:

DATE:          Jj/of/siO/y                         SIGNED:                      PC:

JUDGE:          $P\ ItM^^                          PUBLISH:                    DNP:




                                                                                 MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: